                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                   CRIMINAL NO. 1:19CR06-01
                                               (Judge Keeley)

DESMON JOHNSON,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 54),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On April 30, 2019, the defendant, Desmon Johnson (“Johnson,

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Four of the

Indictment. After Johnson stated that he understood that the

magistrate    judge   is   not   a   United   States   district   judge,     he

consented to tendering his plea before the magistrate judge.

Previously,    this   Court    had   referred   the    guilty   plea   to   the

magistrate judge for the purposes of administering the allocution

pursuant to Federal Rule of Criminal Procedure 11, making a finding

as to whether the plea was knowingly and voluntarily entered, and

recommending to this Court whether the plea should be accepted.

     Based upon Johnson’s statements during the plea hearing and

the government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Johnson

was competent to enter a plea, that the plea was freely and
USA v. JOHNSON                                         1:19CR06-01

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 54),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

voluntarily given, that he was aware of the nature of the charges

against him and the consequences of his plea, and that a factual

basis existed for the tendered plea. The magistrate judge entered

a Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) (dkt. no. 54) finding a factual basis for the plea and

recommending that this Court accept Johnson’s plea of guilty to

Count Four of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Johnson’s guilty plea, and ADJUGES him GUILTY of the crime

charged in Count Four of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                2
USA v. JOHNSON                                           1:19CR06-01

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 54),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The Probation Officer shall undertake a presentence

investigation of Johnson, and prepare a presentence report for the

Court;

        2.   The Government and Johnson shall provide their versions

of the offense to the probation officer by May 22, 2019;

        3.   The presentence report shall be disclosed to Johnson,

defense counsel, and the United States on or before July 9, 2019;

however, the Probation Officer shall not disclose any sentencing

recommendations made pursuant to Fed. R. Crim. P. 32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before July 23, 2019;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before July 31, 2019; and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before July 31,

2019.




                                   3
USA v. JOHNSON                                               1:19CR06-01

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 54),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The magistrate judge continued Johnson on bond pursuant to the

Order Setting Conditions of Release (dkt. no. 12) entered on

January 31, 2019, and as modified on March 12, 2019 (dkt. No. 32)

     The   Court   will   conduct    the   sentencing   hearing   for   the

defendant on Tuesday, August 13, 2019, at 10:30 A.M., at the

Clarksburg, West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: May 15, 2019


                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                      4
